Citation Nr: 0326645	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to periodic monetary benefits due but unpaid to 
the veteran at the time of his death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.
He dies in November 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's niece, was not entitled to VA 
benefits due the veteran but unpaid at the time of his death.  

The appellant provided testimony in a videoconference hearing 
before the undersigned Veterans Law Judge in March 2003.  A 
transcript of that hearing was prepared and is of record.


FINDING OF FACT

The appellant, the veteran's niece, is not a child, spouse, 
or dependent parent of the veteran, nor did she pay in excess 
of $4038.00 for the expenses of the veteran's last sickness 
and burial.




CONCLUSION OF LAW

The appellant is not eligible, as a matter of law, to receive 
monetary benefits due and unpaid to the veteran at the time 
of his death in excess of the $4038.00 that she has received.  
38 U.S.C.A. §§ 503, 5121, 5122, 7104 (West 2002); 38 C.F.R. 
§§ 3.1000, 3.1003 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that VA owed the veteran $43,537.00 at 
the time of his death, to which she is entitled as his sole 
heir.  She has asserted that VA should be precluded from 
denying her the benefits due to the delay by the RO in Los 
Angeles, California, in processing her request to be made the 
veteran's fiduciary so that the benefits could be paid to him 
during his lifetime.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2002).  As will 
be explained below, the Board finds that given the nature of 
the appellant's claim, the VCAA is not applicable to the 
claim.

The duty to notify and to assist provisions of the VCAA are 
applicable to all claims filed on or after November 9, 2000, 
the date of enactment.  See Kuzma v. Principi, No. 03-7032, 
slip op. at 4 (Fed. Cir. Aug. 25, 2003).  The appellant's 
claim was filed in January 2002, after enactment of the VCAA.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001).  In the instant case the facts are not in 
dispute; resolution of the appellant's appeal is dependent on 
interpretation of the statutes and regulations pertaining to 
the payment of benefits due and unpaid to the veteran at the 
time of his death.  VA has no further duty, therefore, to 
notify the appellant of the evidence needed to substantiate 
her claim, or to assist her in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid her in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board further points out that general due process 
considerations have been accorded the appellant in connection 
with her appeal.  She has been allowed the opportunity to 
present evidence and argument, including at a personal 
hearing in march 2003.  In addition, she has been ably 
represented by a veterans service organization.  See 
38 C.F.R. § 3.103 (2002).

Factual and Procedural Background

As previously stated, the facts in this case are not in 
dispute.  The veteran was in receipt of a total rating due 
based upon individual unemployability due to service-
connected disability since January 1965.  Evidently, there 
was no problem with compensation for many years.  Beginning 
in 1996, letters sent to the veteran from VA were returned by 
the United States Postal Service as undeliverable.  The 
veteran continued to receive his monthly benefit checks, 
however, because the checks deposit directly in a financial 
institution.  For unknown reasons, beginning with the benefit 
payment for July 1, 1998, the direct deposits were returned 
by the veteran's bank and were subsequently credited to his 
VA account.  This continued through November 1998.  As of 
December 1, 1998, VA suspended issuance of the benefit 
payment due to the whereabouts of the veteran being unknown.  
The amount of issued payments that were returned to VA, and 
credited to the veteran's account, totaled $9820.00.

After the veteran's benefits were suspended for a 12-month 
period, and with no contact from him regarding his missing 
payments, his VA entitlement was terminated as of January 1, 
2000.

In December 2000 the appellant, the veteran's niece and heir, 
contacted the RO in Los Angeles, California (where the 
veteran lived) regarding his missing payments.  She provided 
the RO with his current address, current direct deposit 
information, and asked to be appointed as his fiduciary.  
Shortly thereafter the veteran was admitted to the VA Medical 
Center (MC) in Los Angeles with diagnoses of vascular 
dementia and a cerebrovascular accident, where he remained 
until his death in November 2001.

In January 2001 the RO in Los Angeles issued to the veteran a 
retroactive payment representing the benefits he was due for 
the period from December 1, 1998 through November 30, 1999, 
which amounted to $23,868.00.  The full amount of the 
retroactive benefits due him was not then issued, due to 
concerns regarding his mental competency.  The RO asked the 
appellant to submit evidence regarding his mental competency 
in order to determine whether a fiduciary should be 
appointed.

There was apparently some confusion regarding the RO's 
receipt of evidence of the veteran's competency between 
January and July 2001.  In any event, in July 2001 the RO 
issued a notice to the veteran informing him of the proposed 
determination to appoint the appellant as his fiduciary due 
to his incompetency.  Also in July 2001 the RO released 
retroactive payments for two additional months, representing 
the benefits to which the veteran was entitled for December 
1999 and January 2000, in the amount of $4072.00.  His 
benefit payments beginning in February 2000 continued to be 
withheld, pending the appointment of the appellant as his 
fiduciary.  In August 2001 the veteran submitted a statement 
waiving his due process rights regarding the appointment of a 
fiduciary.

For reasons which are not documented in the claims file, the 
final action required to appoint the appellant as the 
veteran's fiduciary, to release the remainder of the 
retroactive benefits being withheld and to reinstate the 
veteran's current eligibility was not done prior to his death 
in November 2001.  At the time of his death the benefits to 
which he was entitled from February 1, 2000 to November 1, 
2001 were still being held by VA.

In November 2001 the appellant submitted an application for 
burial benefits, based on having paid the veteran's funeral 
expenses.  In November 2001 she was paid $645.00 in burial 
benefits.

In January 2002 the appellant claimed entitlement to the 
retroactive benefits due the veteran but unpaid at the time 
of his death.  In March 2002 the RO paid to the appellant the 
amount of $4038.00 from the retroactive benefits held by VA, 
representing the amount she spent for his last sickness and 
burial.  The RO then determined that she was not entitled to 
any amount in excess of the $4038.00 because (other than 
reimbursement for the expenses of the veteran's last sickness 
and burial) she did not fall within any of the categories 
eligible for the payment of accrued benefits.

The appellant provided testimony before the RO Decision 
Review Officer in April 2002 and before the undersigned in 
March 2003.  During those hearings she asserted that she was 
entitled to the remaining retroactive benefits to which the 
veteran was entitled due to the unnecessary delay in 
reinstating the benefits.  She indicated that she had 
diligently pursued the actions necessary to have his benefits 
reinstated, and that VA was totally at fault in not paying 
the retroactive benefits due the veteran prior to his death.  
She also stated that while the veteran was hospitalized she 
paid all the expenses necessary for maintaining his 
apartment, in that he expected to return when discharged from 
the hospital.

Following the April 2002 hearing, the RO Decision Review 
Officer determined that, as the representative of the 
veteran's estate, the appellant was entitled to $9820.00 of 
the retroactive benefits.  That was the total amount of 
benefits paid from July 1, 1998 through November 1, 1998 
which had been returned by the bank to VA.  In accordance 
with 38 C.F.R. § 3.1003(b), the Decision Review Officer 
determined that that amount constituted benefits that had 
been paid to the veteran during his lifetime but not 
negotiated, and that the appellant as fiduciary was therefore 
entitled to that amount.

In her August 2002 substantive appeal the appellant contended 
that "the Government" should not be allowed to retain the 
retroactive benefits due the veteran because "the 
Government," i.e., VA, was at fault in not issuing the 
payments during the veteran's lifetime.  She provided a 
listing of her multiple contacts with the RO in Los Angeles 
in order to be appointed the veteran's fiduciary, so that his 
benefits could be released.  She claimed that the veteran was 
entitled to $43,537.00, the amount of the retroactive 
benefits continuing to be withheld, and that that amount 
should be paid to his estate.

Laws and Regulations

Periodic monetary benefits under laws administered by VA to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at date 
of death and due and unpaid for a period not to exceed two 
years, shall, upon the death of the veteran, be paid as 
follows: 

(1)  To the veteran's spouse; 

(2)  To the veteran's children (in equal shares); 

(3)  To the veteran's dependent parents (in equal 
shares); 

(4)  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and 
burial.

38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2002).

The Court has interpreted this statute as providing for the 
payment of past-due benefits under two separate entitlements.  
The first entitlement provides for the payment of past-due 
benefits representing periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions.  The second entitlement provides for the payment 
of past-due benefits based on evidence in the file at date of 
death.  The Court held that although a two-year restriction 
applies to past-due benefits payable under the second 
entitlement, such a restriction does not apply to past-due 
benefits under the first entitlement.  If the veteran is 
found to be entitled to past-due benefits under an existing 
rating or decision, which are not paid to him prior to his 
death, there is no restriction on the amount of past-due 
benefits that may be paid.  In other words, the Court 
distinguished "benefits awarded but unpaid" at death (first 
entitlement) from "benefits based on evidence in file on the 
date of death," but not yet awarded (second entitlement).  
The Court determined that the term "accrued benefits," and 
the two year time limitation, applied only to the second 
entitlement.  See Bonny v. Principi, 16 Vet. App. 504, 507 
(2002).  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  The amount represented by the 
returned check shall be payable to the living person or 
persons in the order of precedence listed in § 3.1000(a)(1) 
through (4), except that the total amount payable shall not 
include any payment for the month in which the payee died, 
and payments to persons described in § 3.1000(a)(4) shall be 
limited to the amount necessary to reimburse such persons for 
the expenses of last sickness and/or burial.  There is no 
limit on the retroactive period for which payment of the 
amount represented by the check may be made, and no time 
limit for filing a claim to obtain the proceeds of the check 
or for furnishing evidence to perfect a claim.  Any amount 
not paid in the manner provided above shall be paid to the 
estate of the deceased payee, provided that the estate, 
including the amount paid under this paragraph, will not 
revert to the state because there is no one eligible to 
inherit it.  38 U.S.C.A. § 5122 (West 2002); 38 C.F.R. 
§ 3.1003 (2002).

Analysis

The Board notes that, in accordance with the provisions of 
38 C.F.R. § 3.1003, the RO paid to the appellant $9820.00, 
the amount of the payments that were actually issued to the 
veteran but had been returned by the bank.  That payment 
represented the amount to which the veteran was entitled from 
July 1, 1998 to November 1, 1998.  Prior to his death the RO 
paid to the veteran the amount of $27,940.00 in retroactive 
benefits that had been withheld due to his whereabouts being 
unknown.  That amount represented the benefits he was due 
from December 1, 1998 to January 1, 2000.  In addition, the 
RO paid to the appellant the amount of $4038.00 from the 
retroactive benefits, based on her having paid that amount in 
expenses for the veteran's last sickness and burial.  The 
payment of these retroactive benefits is, therefore, no 
longer in contention.

The appellant contends that she is entitled to the remaining 
$43,537.00 in retroactive benefits that were due the veteran 
at the time of his death because of VA's delay in appointing 
a fiduciary for him and releasing the benefits that had been 
withheld.  The retroactive benefits in contention consist of 
the benefits that had been awarded but not paid to the 
veteran prior to his death.  The appellant is, therefore, 
claiming entitlement to the benefits under the first 
entitlement provision in 38 U.S.C.A. § 5121, discussed above.

Although the Court has found that the two-year restriction on 
the payment of "accrued" benefits does not apply to 
benefits due the veteran under an existing decision but not 
paid to him prior to his death, the limitation in the 
categories of individuals entitled to receive any such 
benefits remains in effect.  In order to be eligible for any 
benefits payable to a person other than the veteran under 
38 U.S.C.A. § 5121, "the claimant must qualify as a member 
of one of the statutorily enumerated categories of 
recipients."  Wilkes v. Principi, 16 Vet. App. 237, 241 
(2002).

The evidence does not show that the appellant is the 
veteran's spouse, child, or dependent parent, nor does she so 
claim.  She has received the full amount of benefits under 
38 U.S.C.A. § 5121 to which she is entitled for having paid 
the expenses for his last sickness and burial.  Because she 
does not otherwise qualify as a member of one of the 
statutorily enumerated categories, the Board finds as a 
matter of law that she is not entitled to the remainder of 
the benefits due but unpaid to the veteran at the time of his 
death.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[the claim should be denied as a matter of law if there is no 
entitlement under the law].

The appellant claims, in essence, that VA should be estopped 
from denying her entitlement to the retroactive benefits 
because of errors made by the Los Angeles RO in not paying 
the benefits prior to the veteran's death.  The Board does 
not dispute that the veteran and the appellant appear to have 
been poorly served by VA.  The Board is, however, bound by 
the law and is without authority to grant benefits on an 
equitable basis in cases such as this.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002).  The Court has expressly held that the 
doctrine of estoppel cannot be applied to entitle a claimant 
to benefits not otherwise provided by law.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) [erroneous information from 
VA cannot be a basis for granting a benefit not otherwise 
provided by law].  

As explained above, the Board has decided this case based on 
its view of judicial precedent found in decisions of the 
Court.  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  Because the law does 
not provide for the payment of benefits due but unpaid to the 
veteran at the time of his death to any party other than 
those listed in 38 U.S.C.A. § 5121, the law in this case is 
dispositive.

The Board can only add a brief expression of admiration for 
the appellant's efforts on behalf of her uncle, the veteran, 
and it appreciates her frustration with the problems she 
encountered with VA.  Unfortunately, in this case, the 
Board's decision is dictated by the law.


ORDER

The appeal to establish entitlement to periodic monetary 
benefits due but unpaid to the veteran at the time of his 
death is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



